928 A.2d 540 (2007)
283 Conn. 908
Philip SULLIVAN et al.
v.
Maryanne DELISA, Trustee of the Mary E. Crowell Family Home Trust, et al.
Supreme Court of Connecticut.
Decided July 17, 2007.
Philip Sullivan, pro se, and Charlotte Sullivan, pro se, in support of the petition.
Edward G. McAnaney, Suffield, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 101 Conn.App. 605, 923 A.2d 760 (2007), is denied.
ROGERS, C.J., did not participate in the consideration or decision of this petition.